DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2020 has been entered.

Response to Amendment
The amendment of 15 June 2020 has been entered.
Disposition of claims:
	Claims 1 and 9 have been amended.

	Claims 1 and 9-11 are pending.
The amendments to claims 1 and 9 have overcome the rejection of claims 1, 8, and 10-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action as well as the rejection of claims 1 and 9-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection based upon Han in view of Lee have been made.

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 6 through the 1st paragraph of p. 7 of the reply filed 15 June 2020 regarding the rejection of claims 1, 8, and 10-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action as well as the rejection of claims 1 and 9-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) have been fully considered but they are not persuasive.
Applicant argues that there was insufficient motivation to select compound 1-2-66 to modify based on the teachings of Han and Lee. 
Compound 1-2-66 does not merely have structurally similarity with the claimed compounds. In addition to being structurally similar, the compounds of Han are useful as materials of the light-emitting layer of an organic electroluminescent device. Furthermore, Compound 1-2-66 is one the twelve compounds used in the example devices of Han and is shown to have high efficiency. Choosing one of these twelve compounds exemplified in devices would have been a choice from a finite number of identified, predictable solutions.
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device. 
Therefore, for at least these reasons, the argument is not found to be persuasive.

Applicant's arguments, see the 2nd paragraph of p. 7 through the 1st paragraph of p. 8 of the reply filed 15 June 2020 regarding the rejection of claims 1, 8, and 10-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action as well as the rejection of claims 1 and 9-11 under 35 U.S.C. 103 over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”) have been fully considered but they are not persuasive.
Applicant argues that the claim amendments have overcome the rejections.
While the rejections set forth in the last Office action have been overcome, as outlined below, new grounds of rejection based upon Han in view of Lee have been made.
Han exemplifies a finite number of substituents in the exemplified compounds of Han. The majority of these substituents are either aryl groups or arylamine groups. Choosing an aryl other than pyrene or an arylamine substituent from the exemplified compounds of Han would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Therefore, for at least these reasons, the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 2010-0112903—machine translation relied upon) in view of Lee et al. (WO 2014/163305 A1—machine translation relied upon) (hereafter “Lee”).
Regarding claim 1: Han discloses an organic optoelectronic device comprising an anode and a cathode facing each other {(final paragraph of p. 15 through the 1st paragraph of p. 16), (9th paragraph of p. 28 through the 17th paragraph of p. 28)}.
The device comprises at least one organic layer between the anode and the cathode comprising a compound having the structure shown below {(final paragraph of p. 15 through the 1st paragraph of p. 16: The compounds of the disclosure are used in the organic layer.), (9th paragraph of p. 28 through the 17th paragraph of p. 28: The compound having the structure of Formula 1 is used in the organic layer.), (final line of p. 17: The compounds having the structure of Formula 1 are exemplified by the compounds on pp. 18-27.), (p. 26, Compound 1-2-66)}.
[AltContent: textbox (Han’s Compound 1-2-66)]
    PNG
    media_image1.png
    420
    456
    media_image1.png
    Greyscale


Han’s compound shown above has the structure of the instant Chemical Formula 1 except for lacking a fused ring at the circled position.
Lee discloses an organic optoelectronic device comprising an anode and a cathode facing each other {paragraphs [30]-[32]}.
The device comprises at least one organic layer between the anode and the cathode, and the organic layer comprises a compound having the comprising the indenochrysene structure shown below {(paragraph [31]: The organic electric device comprises an organic layer including a light emitting layer.), (paragraphs [33]: The compounds of the disclosure are used in the organic layer.), (paragraph [41]: The compounds of the disclosure have the structure of Formula (1) of Lee.), (paragraphs [59]-[60]: The compounds having the structure of Lee’s Formula (1) are exemplified by compounds 1-1 to 1-44, each of which comprises an indenochrysene structure.)}.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Lee teaches that indenochrysene structures have higher heat stability compared to dibenzofluorene structures (shown below) {paragraph [148]}. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Han’s Compound 1-2-66 comprises a dibenzofluorene structure, as shown above.
Therefore, at the time the invention was effectively filed, it would have been obvious to have modified Han’s Compound 1-2-66 by replacing the dibenzofluorene structure with an indenochrysene structure, based on the teaching of Lee. The motivation for doing so would have been to provide a compound with increase heat stability, as taught by Lee.
The resultant compound has the structure shown below.

    PNG
    media_image4.png
    421
    470
    media_image4.png
    Greyscale

Where in the compound shown above: R1 to R4 and R6 are hydrogen; R5 is pyrene, respectfully, where e is 1.
Han does not exemplify a device in which the instant R2 is aryl or arylamine.
However, Han teaches that the compounds having the structure of Formula 1 of Han (such as Han’s Compound 1-2-66) can comprise the instant R2 as an aryl group or an arylamine group {(final line of p. 16: The compounds of Han having the structure of Formula 1 can have the structure of Han’s Chemical Formula 5, which has the structure of Han’s Compound 1-2-66. The instant R2 is at the position Ar6 of Han’s Chemical Formula 5.), (p. 17, 2nd to last line: Ar6 has the same definition of Han’s Ar.), (p. 14, 4th paragraph: Ar of Han can be aryl or arylamine among others.)}.
Han exemplifies several compounds comprising aryl substituents that are not pyrene as well as arylamine groups {pp. 22-27, Compounds 1-2-15 to 1-2-20, 1-2-22 to 1-2-36, 1-2-39 to 1-2-47, 1-2-49, 1-2-51, 1-2-54 to 1-2-55, 1-2-60 to 1-2-65, 1-2-68, 1-2-69, 1-2-76, and 1-2-77 among others}.
Therefore, at the time the invention was effectively filed, it would have been obvious to have further modified Han’s Compound 1-2-66 by substituting a hydrogen at the instant R2 with an arylamine group or an aryl group other than pyrene, based on the teaching of Han. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of an arylamine group or an aryl group other than pyrene would have been a choice from a finite number of identified, predictable solutions exemplified by Han, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 10-11: Han teaches all of the features with respect to claim 1, as outlined above.
Han does not disclose a specific device comprising the modified Han’s Compound 1-2-66 in the emission layer of the organic optoelectronic device.
However, Han teaches that the compounds of the disclosure of Han can be contained in the emission layer {p. 28, 17th paragraph describing the device of Fig 1}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic optoelectronic device of Han by using Han’s modified compound 1-2-66 in the emission layer, based on the teaching of Han. The modification would have .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As outlined above, Han is the closest prior art. While Han as modified by Lee broadly teaches that each of the instant R5 and R2 can be terphenyl or diphenylamine. However, Han does not specifically exemplify either of the terphenyl or diphenylamine groups that are present in the claimed compounds in the current claim 9. Therefore, modifying a disclosed compound of Han to comprise each of the terphenyl group and the diphenylamine group of the claimed compounds of the current claim 9 would not have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, the prior art does not teach or provide motivation for modifying a disclosed compound of Han to comprise each of the terphenyl group and the diphenylamine group of the claimed compounds of the current claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.